Title: To James Madison from Albert Gallatin, 15 July 1808
From: Gallatin, Albert
To: Madison, James



Sir 
Treasury Department July 15th. 1808

The collector of New London has been authorised to charter on account of Government a vessel for the purpose of bringing from a desert island in the Southern Atlantic Ocean six American seamen unavoidably left there by the Ship Leonidas lately returned from a whaling voyage on the coast of Patagonia.
This voyage being undertaken on account of Government, solely from motives of humanity, & being altogether unconnected with any political or commercial object, permit me to Suggest the propriety of obtaining passports from the Ministers of foreign powers to the United States which may protect the vessel against the cruisers of those powers.  A difficulty may however occur; we cannot state the name of the vessel which the Collector will charter; & to wait for passports until this be ascertained will detain the vessel & may defeat the object.  I have however directed that officer to transmit to the Department of State the name of the vessel & Master as soon as the same is ascertained.  But it would be eligible in order to save time that the Ministers granting passports should Sign them leaving blanks for the names aforemend; & if sent to me at New York I will take care to have the blank filled before the passports are delivered.  I will only add that French, Spanish, Portuguese and English cruisers may be met in those Seas.  I have the honor to be With the highest respect & esteem, Your obedt. Servt.

Albert Gallatin

